Exhibit 10.7(B)

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO EVANSVILLE RIVERBOAT LANDING LEASE (“Second Amendment”)
is made on August 27th, 2003, and effective as of December 1, 2001, by and among
the City of Evansville, Indiana acting by and through the Redevelopment
Commission of the City of Evansville, Indiana, organized and operating under IC
36-7-14 (“Commission”), Aztar Indiana Gaming Company, LLC, a limited liability
company, organized and existing under the laws of the State of Indiana (“Aztar
Indiana”), and Aztar Corporation, a corporation organized and existing under the
laws of the State of Delaware (“Guarantor”).

 

RECITALS

 

A. The Commission, Aztar Indiana and Guarantor are the parties in interest to
that certain Evansville Riverboat Landing Lease dated May 2, 1995 (the “Original
Lease”), as amended by an Amendment to Lease Agreement effective December 1,
2001 (the “First Amendment,” and collectively with the Original Lease, the
“Lease”).

 

B. Section 2(a)(i) of the First Amendment contemplates that in the event the
Stadium Project does not proceed as the sole General Development Project, the
parties shall agree in good faith on additional General Development Projects and
the funding thereof, and Aztar is willing to confirm guaranteed funding
commitments for additional General Development Projects, as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Commission, Aztar Indiana and the Guarantor agree to amend the
Lease as follows. Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Lease.

 

1. Additional General Development Projects. Notwithstanding whether sufficient
Excess Percentage Rent has accrued, Aztar Indiana shall make available, in
exchange for Credits, $10,000,000 of aggregate minimum funding for General
Development Projects. Such payment obligation shall be absolute, and amounts
paid shall not be subject to refund if insufficient Excess Percentage Rent
ultimately accrues, but any excess Credits shall apply to reduce the balance
allocated for Aztar Development Projects. Such funds shall be disbursed to the
Commission upon request to pay or reimburse itself for Eligible Costs of General
Development Project(s) that are due and owing or have been paid.

 

2. Confirmation. The Lease, to the extent not inconsistent with the terms
hereof, is hereby confirmed.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Second Amendment as of the day and year first
above written.

 

AZTAR INDIANA GAMING

AZTAR CORPORATION

COMPANY, LLC

 

 

 

 

 

 

By:

/s/ James L. Brown

 

By:

/s/ Robert M. Haddock

Printed:

James L. Brown

Printed:

Robert M. Haddock

Title:

Pres./GM

Title:

President & CFO

 

REDEVELOPMENT COMMISSION OF THE

 

CITY OF EVANSVILLE, INDIANA

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

2

--------------------------------------------------------------------------------

 